DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-5, 7-9 & 12-14 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 3,267,995 to Maudlin in view of US Patent Number 4,242,872 to Shaw and further in view of US Patent Number 6,948,553 to Day.

A) As per Claim 1, Maudlin teaches a ceiling air conditioner (Maudlin: Figure 3) comprising: 
a condenser unit (Maudlin: Figure 3, Item 43); 
an evaporator unit (Maudlin: Figure 3, Item 44); 
wherein both the condenser unit and the evaporator unit is secured to ceiling joists of a building structure and positioned within an opening defined by the ceiling joists (Maudlin: Figure 3, Items 43 & 44 are attached to Item 34);
Maudlin does not teach a soffit outlet coupled to a horizontal soffit connecting an eave of a roof and a vertical exterior wall of the building structure; 
a soffit inlet coupled to the horizontal soffit connecting an eave of a roof and a vertical exterior wall of the building structure;
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet; and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet.
However, Shaw teaches a soffit outlet (Shaw: Figure 1, Item 346); 
a soffit inlet (Shaw: Figure 1, Item 360);
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet (Shaw: Figure 1, Item 328c connects 360 with 12); and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet (Shaw: Figure 1, Item 328b connects 12 with 346).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin by adding a soffit inlet outlet duct system, as taught by Shaw, with a reasonable expectation of success of arriving at the claimed invention. At the time the 
Maudlin in view of Shaw does not explicitly teach that the soffit inlet and soffit outlet are coupled to a horizontal soffit connecting an eave of a roof and a vertical exterior wall of the building structure.
However, Day teaches a soffit inlet and soffit outlet are coupled to a horizontal soffit connecting an eave of a roof and a vertical exterior wall of the building structure (Day: Figure 1, housings 42 & 90 in eaves are inlet and outlet respectively).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw by placing the inlet and outlet in the eaves of the roof, as taught by Day, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw with these aforementioned teachings of Day since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the eave vents of Day  for the vents of Maudlin in view of Shaw. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 4, Maudlin in view of Shaw and Day teaches that one or more outlet housings define the soffit inlet and the soffit outlet (Shaw: outlet housings 344 & 358 contain 346 & 360 respectively in Figure 1).

C) As per Claim 5, Maudlin in view of Shaw and Day teaches that the evaporator unit is secured to the ceiling joists and the condenser unit is supported on the evaporator unit (Maudlin: Figure 3, Items 43 & 44 are attached to Item 34 with 43 on top of 44).


Claims 2-3, 9 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw and Day as applied to claim 1 above, and further in view of JPH08159524A to Watanabe.

A) As per Claims 2-3 & 9, Mauldin teaches a ceiling air conditioner (Maudlin: Figure 3) adapted to be installed in a ceiling, comprising: 
a condenser unit positioned above an evaporator unit (Maudlin: Figure 3, Item 43 on top of 44); 
wherein both the condenser unit and the evaporator unit is secured to ceiling joists and positioned within an opening defined by the ceiling joists, and wherein the evaporator unit is attached to the ceiling joists (Maudlin: Figure 3, both 43 & 44 are secured to 34); 
Maudlin does not teach one or more acoustic and vibration isolation structure between condenser unit and the evaporator unit; and
one or more outlet housings defining a soffit outlet and a soffit inlet; 
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet; and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet.
However, Shaw teaches one or more outlet housings defining a soffit outlet and a soffit inlet (Shaw: Figure 1, housings 344 & 358 contain 346 & 360); 
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet (Shaw: Figure 1, Item 328c connects 360 with 12); and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet (Shaw: Figure 1, Item 328b connects 12 with 346).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin by adding a soffit inlet outlet duct system, as taught by Shaw, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin with these aforementioned teachings of Shaw with the motivation of being able to better 
Maudlin in view of Shaw does not explicitly teach that the soffit inlet and soffit outlet are positioned within a soffit of an overhanging eave of the building structure.
However, Day teaches the soffit inlet and soffit outlet are positioned within a soffit of an overhanging eave of the building structure (Day: Figure 1, housings 42 & 90 in eaves are inlet and outlet respectively).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw by placing the inlet and outlet in the eaves of the roof, as taught by Day, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw with these aforementioned teachings of Day since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the eave vents of Day  for the vents of Maudlin in view of Shaw. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Maudlin in view of Shaw and Day does not teach that the one or more outlet housings define a soffit drain outlet, 
a drain line, wherein the drain line is in fluid communication with the condenser unit and the soffit drain outlet.
However, Watanabe teaches a drain line and a soffit drain outlet, wherein the drain line is in fluid communication with the condenser unit and the soffit drain outlet (Watanabe: Figure 1, Item 15 to outlet analogous to soffit of Maudlin in view of Shaw and Day is within outlet housings of inlet and outlet).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw and Day by adding a drain line to the soffit, as taught by Watanabe, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to 

B) As per Claim 13, Maudlin in view of Shaw, Day and Watanabe teaches that the soffit outlet and the soffit inlet is positioned at a lower elevation within a soffit of a building structure than the condenser unit (Shaw: Figure 1, outlets 346 & 360 are below 12).

C) As per Claim 14, Maudlin in view of Shaw, Day and Watanabe teaches that each one of the air inlet duct and the air discharge duct extends from a sidewall of the condenser unit (Shaw: Figure 1, ducts 328b & 328c extend from respective sidewalls of unit containing 12).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw and Day as applied to claim 1 above, and further in view of US Patent Publication Number 2011/010052 A1 to Yumoto.

A) As per Claim 7, Mauldin in view of Shaw and Day teaches that the evaporator unit includes a grill configured to be adjacent a ceiling.
Maudlin in view of Shaw and Day does not explicitly teach that the grill includes one or more light sources.
However, Yumoto teaches light sources on a grill (Yumoto: Figure 3, Item 16; Paragraph 0070).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw and Day by adding lights to the grill, as taught by Yumoto, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw and Day with these aforementioned teachings of Yumoto with the motivation of providing light to the room without needing a separate fixture thereby reducing installation time.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw and Day as applied to claim 1 above, and further in view of US Patent Number 4,869,075 to Ikari.

A) As per Claim 8, Maudlin in view of Shaw and Day teaches all the limitations except explicitly that the condenser unit includes a condensate drip tray positioned over one or more condenser coils.
However, Ikari teaches a condensate drip tray positioned over one or more coils (Ikari: Figure 1, Item 13).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw and Day by adding a recycling drip tray above the coils, as taught by Ikari, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw and Day with these aforementioned teachings of Ikari with the motivation of providing humidification of the airflow without the need of an extra water feed and further increasing the capabilities of the coils when in heat pump mode.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw, Day and Watanabe as applied to claim 9 above, and further in view of Ikari.

A) As per Claim 12, Maudlin in view of Shaw, Day and Watanabe teaches all the limitations except explicitly that the evaporator unit includes a condensate pump and the condenser unit includes at least one of a condensate drip tray positioned over one or more condenser coils and a slinger tray, wherein the condensate pump is in fluid communication with the at least one of the condensate drip tray and the slinger tray.
However, Ikari teaches the evaporator unit includes a condensate pump (Ikari: Figure 1, Item 27) and the condenser unit includes at least one of a condensate drip tray (Ikari: Figure 1, item 13) positioned over one or more condenser coils and a slinger tray, wherein the condensate pump is in fluid communication with the at least one of the condensate drip tray and the slinger tray. 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw, Day and Watanabe by adding a recycling drip tray above the coils, as taught by Ikari, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw, Day and Watanabe with these aforementioned teachings of Ikari with the motivation of providing humidification of the airflow without the need of an extra water feed and further increasing the capabilities of the coils when in heat pump mode.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9 & 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Publication Number 2011/0000157 A1 to Rickie, drawn to a soffit, inlet/outlet structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762